DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance in regards to independent claims 1, 8, 9: none of the references either singularly or in combination teach or fairly suggest a control method of a control device, the control method comprising: generating at least one execution data piece that causes a printer device to perform printing; storing the at least one generated execution data piece in a storage unit; determining whether or not a predetermined aggregation condition is met; when it is determined that the predetermined aggregation condition is met, generating aggregated execution data in which a plurality of stored execution data pieces are aggregated; and transmitting the generated execution data to the printer device, wherein generating the at least one execution data piece comprises generating, in accordance with divided job data related to corresponding one of divided jobs divided from a single print job, execution data that causes the printer device to execute to execute the 
Morales’978 shows a production monitor controller coordinating overall production of the print job storing plurality of jobs in memory and aggregating the jobs if a selected condition is met within the time interval. Morales’978 do not include all the detailed combined limitations included in the claim including a generating at least one execution data piece that causes a printer device to perform printing; storing the at least one generated execution data piece in a storage unit; determining whether or not a predetermined aggregation condition is met; when it is determined that the predetermined aggregation condition is met, generating aggregated execution data in which a plurality of stored execution data pieces are aggregated; and transmitting the generated execution data to the printer device, wherein generating the at least one execution data piece comprises generating, in accordance with divided job data related to corresponding one of divided jobs divided from a single print job, execution data that causes the printer device to execute to execute the divided job, and when, after the at least one execution data piece is stored in the   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IRIANA CRUZ/Primary Examiner, Art Unit 2675